Citation Nr: 0322210	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for a left hand disorder.

Entitlement to a disability rating in excess of 10 percent 
for a right hand disorder.


REPRESENTATION

Appellant represented by:  Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to May 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in 
Philadelphia, Pennsylvania, which confirmed and continued a 
50 percent rating for service-connected left hand disorder 
and awarded a 10 percent rating for service-connected right 
hand disorder.    


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that the RO never 
provided the veteran with the provisions of the VCAA, and the 
potential impact this law might have on his claim.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.

The veteran contends that his service-connected left and 
right hand disorders are more severe than the current rating 
indicates.  The veteran's disabilities are evaluated under 
diagnostic codes contained in 38 C.F.R. § 4.71a; however, the 
rating schedule criteria for evaluating musculoskeletal 
system disorders were changed, effective August 26, 2002.  
The RO must consider the veteran's claim under the new 
criteria of 38 C.F.R. § 4.71a, and the RO must advise the 
veteran of the changes in the regulation.  

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The RO should contact the veteran 
and obtain from him the names and 
address of all medical care providers, 
VA or private, who treated him for a 
disorder or the left hand and a 
disorder of the right hand, since 
November 2001.  After securing the 
necessary release, the RO should obtain 
these records for association with the 
claims folder.  If any records cannot 
be obtained, it should be so documented 
in the claims folder.

3.  The RO must advise the veteran of 
the changes made under Diagnostic Code 
38 C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders which 
became effective August 26, 2002.  

4.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




